This action was brought against the defendants, as copartners, doing business under the firm name of Chaffee Auto Company. The allegation of partnership was admitted. The jury's verdict was "for *Page 33 
the plaintiff, and against the defendants." The clerk inadvertently entered the judgment against "the Chaffee Auto Company, a corporation."
A careful consideration of the entire record, as tested by the assignments of error, has convinced us that the judgment should be affirmed.
It is therefore ordered, that with the substitution of Geo. E. Chaffee and R.G. Rowe, for "the Chaffee Auto Company, a corporation," the judgment is affirmed. Costs to respondent.